


Exhibit 10.12

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of December 1, 2016 by and among BioTelemetry, Inc., a Delaware corporation (the
“Borrower”), the other Persons party hereto that are designated as a “Credit
Party” on the signature pages hereof, Healthcare Financial Solutions, LLC, as
Agent and as a Lender, and the other Lenders signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Credit Parties, Agent and the other Lenders from
time to time party thereto are parties to that certain Credit Agreement dated as
of December 30, 2014 (as amended, restated, supplemented or modified from time
to time, the “Credit Agreement”); unless otherwise defined herein, capitalized
terms used herein that are not otherwise defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement; and

 

WHEREAS, the Credit Parties have requested that the Agent and Lenders amend
certain provisions of the Credit Agreement, and, subject to the satisfaction of
the conditions set forth herein, the Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1.                                      Amendments to Credit Agreement.  Upon
satisfaction of the conditions set forth in Section 2 hereof, the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 5.4 of the Credit Agreement is
hereby amended by (i) deleting the “and” at the end of clause (m) thereto,
(ii) replacing the “.” at the end of clause (n) thereto with “; and” and
(iii) adding a new section (o) thereto which shall read in its entirety as
follows:

 

“(n) BioTelemetry, Inc. may invest up to $12,000,000 in the aggregate in
BioTelemetry Care Management, LLC and Telcare Acquisition, LLC to be used by
such parties to purchase the stock of Telcare Medical Supply, Inc. and to
purchase certain assets from Telcare, Inc., as long as such amount is used
promptly upon receipt thereof by BioTelemetry Care Management, LLC and Telcare
Acquisition, LLC, as applicable to consummate the Telcare Acquisition (and
BioTelemetry Care Management, LLC and Telcare Acquisition, LLC may consummate
the Telcare Acquisition).”

 

(b)                                 Section 5.5 of the Credit Agreement is
hereby amended by (i) deleting the “and” at the end of clause (m) thereto,
(ii) replacing the “.” at the end of clause (n) thereto with “; and” and
(iii) adding a new section (o) thereto which shall read in its entirety as
follows:

 

“(o) BioTelemetry Care Management, LLC and Telcare Acquisition, LLC may incur
(and permit to exist) the Telcare Earnout.”

 

--------------------------------------------------------------------------------


 

(c)                                  Section 5.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Section 5.11  Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent,
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding, or (iii) make any payment on or with
respect to the Danish Earnout and the Telcare Earnout (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Wholly-Owned Subsidiary of the Borrower may declare and pay
dividends to the Borrower or any Wholly-Owned Subsidiary of the Borrower, and
except that:

 

(a)                                 the Borrower may redeem from officers,
directors and employees Stock and Stock Equivalents provided all of the
following conditions are satisfied:

 

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

 

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered;

 

(iii) the aggregate Restricted Payments permitted (x) in any Fiscal Year of the
Borrower shall not exceed $100,000 and (y) during the term of this Agreement
shall not exceed $250,000; and

 

(iv) after giving effect to such Restricted Payment, Availability is not less
than $3,000,000;

 

(b)                                 dividends by any Subsidiary of the Borrower
to any Credit Party;

 

(c)                                  dividends payable solely in common Stock;

 

(d)                                 the Borrower may purchase, redeem or
otherwise acquire for value any Stock or Stock Equivalent in an aggregate amount
not to exceed $1,000,000 in connection with rescinded purchases as a result of
an inadvertent failure to register the sale offer and issuance of approximately
1,000,000 shares under its 2008 Employee Stock Purchase Plan with the SEC;

 

(e)                                  Braemar Manufacturing, LLC or BT ApS may
make payments on or with respect to the Danish Earnout provided all of the
following conditions are satisfied:

 

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

 

2

--------------------------------------------------------------------------------


 

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenant set forth in Section 6.2,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered; and

 

(iii) after giving effect to such Restricted Payment, Availability is not less
than $3,000,000; and

 

(f)                                   BioTelemetry, Inc., BioTelemetry Care
Management, LLC and Telcare Acquisition, LLC may make payments on or with
respect to the Telcare Earnout provided all of the following conditions are
satisfied:

 

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

 

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenant set forth in Section 6.2,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered; and

 

(iii) after giving effect to such Restricted Payment, Availability is not less
than $3,000,000.”

 

(d)                           Section 11.1 of the Credit Agreement is hereby
amended by adding the following definitions in the correct alphabetical order:

 

““Telcare Earnout” means “earnout” payments made pursuant to Section 1.08 of the
Telcare Acquisition Agreement as in effect on December 1, 2016 made to or at the
direction of Borrower, after the consummation of the Telcare Acquisition in an
aggregate amount not to exceed $5,000,000.”

 

““Telcare Acquisition” means the acquisition by BioTelemetry Care Management,
LLC of substantially all of the equity interests of Telcare Medical Supply, Inc.
and the acquisition by Telcare Acquisition, LLC of certain assets from
Telcare, Inc., pursuant to that certain Share and Asset Purchase Agreement,
dated as of December 1, 2016 by and among Telcare Acquisition, LLC, as assets
buyer, BioTelemetry Care Management, LLC, as shares buyer, BioTelemetry, Inc.,
as parent and Telcare, Inc., as seller  (the “Telcare Acquisition Agreement”),
as long as (i) the Borrower has complied with the conditions set forth in
clauses (a)-(e) of the definition of Permitted Acquisition with respect to such
acquisition, (ii) the total consideration paid or payable for such acquisition
(including all transaction costs, Indebtedness incurred, assumed and/or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments) at the closing thereof does not exceed $12,000,000 and
(iii) such acquisition is fully consummated on or prior to December 1, 2016.”

 

3

--------------------------------------------------------------------------------


 

(e)                            Clause (f) of the definition of “Permitted
Acquisition” set forth in Section 11.1 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

 

“(f) the total consideration paid or payable (including all transaction
costs, Indebtedness incurred, assumed and/or reflected on a consolidated balance
sheet of the Credit Parties and their Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments) (such amounts,
collectively, the “Acquisition Consideration”) for (i) all Acquisitions of the
Stock of a Target organized under the laws of any State, or of a Target
substantially all of the Property of which is located in States, in the United
States or the District of Columbia or of Property which is located within the
United States consummated during (x) any Fiscal Year shall not exceed
$10,000,000 in the aggregate for all such Acquisitions and (y) the term of this
Agreement shall not exceed $20,000,000 in the aggregate for all such
Acquisitions and (ii) all Acquisitions other than acquisitions of the Stock of a
Target organized under the laws of any State, or of a Target substantially all
of the Property of which is located in States, in the United States or the
District of Columbia or of Property which is located within the United States
consummated during the term of the Agreement shall not exceed $1,000,000 in the
aggregate for all such Acquisitions; provided that the Acquisition Consideration
paid or payable with respect to the Virtualscopics Acquisition and the Telcare
Acquisition shall not be taken into account for determining compliance with this
clause (f).”

 

(f)                             Exhibit 4.2(b) to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit 4.2(b) hereto.

 

2.                                      Conditions.  The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:

 

(a)                                 the execution and delivery of this Agreement
by each Credit Party, Agent and the Required Lenders; and

 

(b)                                 Agent shall have received such other
documents, opinions or materials reasonably requested by Agent, in form and
substance reasonably acceptable to Agent.

 

3.                                      Representations and Warranties.   Each
Credit Party hereby represents and warrants to Agent and each Lender as follows:

 

(a)                                 the execution, delivery and performance by
each of the Credit Parties of this Agreement have been duly authorized by all
necessary action, and do not and will not:

 

(i)                                     contravene the terms of any of that
Person’s Organization Documents;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  conflict with or result in any material
breach or contravention of, or result in the creation of any Lien under, any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its Property is subject; or

 

(iii)                               violate any material Requirement of Law in
any material respect;

 

(b)                                 such Credit Party has the power and
authority to execute, deliver and perform its obligations under this Agreement
and the Credit Agreement, as amended hereby;

 

(c)                                  this Agreement constitutes the legal, valid
and binding obligations of each such Person which is a party hereto enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability;

 

(d)                                 after giving effect to this Agreement and
the transactions contemplated hereby, each of the representations and warranties
contained in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on and as of the date hereof as if made on the
date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date); and

 

(e)                                  no Default or Event of Default exists or
would result from the transactions contemplated by this Agreement.

 

4.                                      No Modification.  Except as expressly
set forth herein, nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Credit
Agreement or any of the other Loan Documents or constitute a course of conduct
or dealing among the parties.  Except as expressly stated herein, the Agent and
Lenders reserve all rights, privileges and remedies under the Loan Documents. 
Except as amended or consented to hereby, the Credit Agreement and other Loan
Documents remain unmodified and in full force and effect.  All references in the
Loan Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby. This Agreement shall constitute a Loan
Document.

 

5.                                      Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.  Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

6.                                      Successors and Assigns.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that none of the
Credit Parties may assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Agent.

 

5

--------------------------------------------------------------------------------


 

7.                                      Governing Law.  The laws of the State of
New York shall govern all matters arising out of, in connection with or relating
to this Agreement, including, without limitation, its validity, interpretation,
construction, performance and enforcement (including, without limitation, any
claims sounding in contract or tort law arising out of the subject matter hereof
and any determinations with respect to post-judgment interest).

 

8.                                      Severability.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

9.                                      Captions.  The captions and headings of
this Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

10.                               Reaffirmation. Each of the Credit Parties as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) to the extent such Credit
Party granted liens on or security interests in any of its property pursuant to
any such Loan Document as security for or otherwise guaranteed the Borrower’s
Obligations under or with respect to the Loan Documents, ratifies and reaffirms
such guarantee and grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby.  Each of the Credit Parties hereby consents to this Agreement
and acknowledges that each of the Loan Documents remains in full force and
effect and is hereby ratified and reaffirmed.  The execution of this Agreement
shall not operate as a waiver of any right, power or remedy of the Agent or
Lenders, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

 

 

BORROWER:

 

 

 

BIOTELEMETRY, INC.

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT PARTIES:

 

 

 

 

 

CARDIONET, LLC

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

BRAEMAR MANUFACTURING, LLC

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

CARDIOCORE LAB, LLC

 

 

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

LTHSE, LLC

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

UNIVERSAL MEDICAL LABORATORY, INC.

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

 

ECG SCANNING & MEDICAL SERVICES
LLC

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HEART-CARE CORPORATION OF AMERICA, INC.

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

MEDNET HEALTHCARE TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

UNIVERSAL MEDICAL INC.

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

VIRTUALSCOPICS, LLC

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC,
as Agent and as a Lender

 

 

 

 

By:

/s/ Danielle Katz

 

 

Name:

Danielle Katz

 

 

Title:

Its Duly Authorized Signatory

 

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIDCAP FINANCIAL TRUST

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

MIDCAP FUNDING IX TRUST

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

MIDCAP FUNDING XVI TRUST

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MML I LTD

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.2(b)

TO

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Date:                , 201

 

This Compliance Certificate (this “Certificate”) is given by BioTelemetry, Inc.,
a   Delaware corporation  (the “Borrower”), pursuant to Section 4.2(b) of that
certain Credit Agreement dated as of December 30, 2014, among the Borrower, the
other Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent (in such capacity, “Agent”), and as a Lender, and the
additional Lenders party thereto (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower.  By executing this Certificate, such officer hereby certifies
to Agent, the Lenders and the L/C Issuers, on behalf of the Borrower, that:

 

(a)           the financial statements delivered with this Certificate in
accordance with Section 4.1(a) and/or 4.1(b) of the Credit Agreement are correct
and complete and fairly present, in all material respects, in accordance with
GAAP the financial position and the results of operations of the Borrower and
its Subsidiaries as of the dates of and for the periods covered by such
financial statements (subject, in the case of interim financial statements, to
normal year-end adjustments and the absence of footnote disclosure);

 

(b)           [Borrower Note: Include this paragraph only with respect to
Certificates delivered for the last fiscal month of each Fiscal Quarter] Annex A
hereto includes a correct calculation of EBITDA, Adjusted EBITDA, Cash Flow and
Net Interest Expense for the relevant periods ended             , 201 ; Annex B
includes a correct calculation of each of the financial covenants contained in
Section 5.20 and Article VI of the Credit Agreement for the relevant periods
ended              , 201 ] [Borrower Note:  Include following re Excess Cash
Flow only for Certificate delivered for end of applicable Fiscal Years] [and
Excess Cash Flow (including a correct calculation of any required prepayment)
for the Fiscal Year ended [December 31, 201_];

 

(c)           [Borrower Note:  Include this paragraph only with respect to
Certificates delivered for the last fiscal month of each Fiscal Quarter] as of
            , 201 , no Credit Party or any Subsidiary of any Credit Party owns
any Margin Stock [, except as specified on Annex C attached hereto].

 

(d)           to the best of such officer’s knowledge, no Default or Event of
Default exists [except as specified on Annex C attached hereto];

 

(e)           since the Closing Date and except as disclosed in prior
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:

 

(i)            changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:                                     ;

 

1

--------------------------------------------------------------------------------


 

(ii)           acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person, except as
follows:                                     ; or

 

(iii)          changed its address or otherwise relocated, acquired fee simple
title to any real property or entered into any real property leases, except as
follows:                                                     .

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers this       day of                , 201 .

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Note:  Unless otherwise specified, all financial covenants are calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.  All calculations are without duplication.

 

2

--------------------------------------------------------------------------------


 

ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations

 

I. Definition/Calculation of EBITDA/Adjusted EBITDA

 

 

 

 

 

EBITDA is defined as follows:

 

 

 

 

 

A.    Net income (or loss) for the applicable period of measurement of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP

 

 

 

 

 

Less (or plus), to the extent included above in net income (or loss) for such
period:

 

 

 

 

 

(1)   the income (or loss) of any Person which is not a Subsidiary of the
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person was not at the time subject to the consent of a third party or prohibited
by operation of the terms of its charter or of any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Person

 

 

 

 

 

(2)   the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Subsidiaries

 

 

 

 

 

(3)   gains (or losses) from the sale, exchange, transfer or other disposition
of Property or assets not in the Ordinary Course of Business of the Borrower and
its Subsidiaries, and related tax effects in accordance with GAAP

 

 

 

 

 

(4)   any other extraordinary gains (or losses) of the Borrower or its
Subsidiaries, and related tax effects in accordance with GAAP

 

 

 

 

 

(5)   income tax refunds received, in excess of income tax liabilities for such
period



 

 

(6)   income (or loss) from the early extinguishment of Indebtedness, net of
related tax effects

 

 

 

 

 

B. Total exclusions from (additions to) net income (sum of (1)-(6) above)

 

 

 

 

 

Plus, without duplication, to the extent included in the calculation of net
income (or loss) for such period (unless otherwise specified below):

 

 

 

 

 

(1)  Depreciation and amortization

 

 

 

 

 

(2)   Interest expense (less interest income) (net of realized gains and losses
under permitted Rate Contracts with respect thereto)

 

 

 

 

 

(3)   All taxes on or measured by income (excluding income tax refunds)

 

 

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

(4)   All non-cash losses or expenses (or minus non-cash income or gain),
including, without limitation, non-cash adjustments resulting from the
application of purchase accounting, non-cash expenses arising from grants of
stock appreciation rights, stock options or restricted stock, non-cash
impairment of good will and other long term intangible assets, unrealized
non-cash losses (or minus unrealized non-cash gains) under Rate Contracts,
unrealized non-cash losses (or minus unrealized non-cash gains) in such period
due solely to fluctuations in currency values, but excluding any non-cash loss
or expense (a) that is an accrual of a reserve for a cash expenditure or payment
to be made, or anticipated to be made, in a future period or (b) relating to a
write-down, write off or reserve with respect to Accounts and Inventory

 

 

 

 

 

(5)   Fees and expenses incurred in connection with the negotiation, execution
and delivery on the Closing Date of the Loan Documents, to the extent disclosed
to Agent

 

 

 

 

 

(6)   Fees and reasonable and documented out-of-pocket expenses incurred in
connection with any amendments, waivers, or forbearances to the Credit Agreement
and the other Loan Documents to the extent such fees and expenses have been
disclosed to Agent

 

 

 

 

 

(7)   Fees and expenses incurred in connection with (i) a Permitted Acquisition
(including any refinancing of (or amendment to) any Indebtedness acquired or
assumed in connection therewith) or an Investment not in the ordinary course of
business, (ii) a Disposition not in the ordinary course of business,
(iii) Indebtedness incurred or Stock issued, in each instance in the foregoing
clauses (i), (ii) and (iii), to the extent permitted under the Credit Agreement,
but limited to an amount not to exceed $100,000 for any four consecutive Fiscal
Quarter period for acquisitions not consummated, and/or (iv) an Event of Loss

 

 

 

 

 

(8)   Proceeds of business interruption insurance received in cash during such
period to the extent not included in the calculation of net income (or loss) for
such period

 

 

 

 

 

(9)   Other One-time non-recurring or unusual expenses including, without
limitation, severance costs, lease termination costs, relocation costs,
restructuring charges and other one-time expenses not otherwise added back to
EBITDA and certified as such in a certificate of a Responsible Officer of the
Borrower describing such expenses in reasonable detail (collectively,
“Non-Recurring Expenses”) in an aggregate amount not to exceed ten percent (15%)
of EBITDA (calculated before the addback for Non-Recurring Expenses in the
aggregate for any four consecutive Fiscal Quarter period

 

 

 

 

 

C. Total add backs to net income (sum of (1)-(8) above):

 

 

 

A-2

--------------------------------------------------------------------------------


 

D. EBITDA (result of A minus B plus C above) (1)

 

 

 

 

 

Calculation of Adjusted EBITDA

 

 

 

 

 

Adjusted EBITDA is defined as follows:

 

 

 

 

 

(i)    EBITDA (per D above)

 

 

 

 

 

(ii)   with respect to Targets owned by the Borrower for which the Agent has
received financial statements pursuant to Section 4.1(b) for less than twelve
(12) months, Pro Forma EBITDA allocated to each period prior to the acquisition
thereof included in the trailing twelve (12) month period for which Adjusted
EBITDA is being calculated; [Borrower Note: If more than one Target has been
acquired, attach calculation of Pro Forma EBITDA for each Target]

 

 

 

 

 

(iii)  with respect to any Disposition consummated within the period in
question, EBITDA attributable to the Subsidiary, profit centers, or other asset
which is the subject of such Disposition from the beginning of such period until
the date of consummation of such Disposition

 

 

 

 

 

Adjusted EBITDA (result of (i) plus (ii) minus (iii) above)

 

 

 

 

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, calculated on month by month basis, to the extent such adjustments
(collectively, “Pro Forma Acquisition Adjustments”) (a) are expected to be
realized within twelve (12) months following the acquisition of such Target,
(b) shall be certified as such in a certificate of a Responsible Officer of the
Borrower describing such reductions in reasonable detail, and (c) do not exceed
10% of EBITDA in the aggregate for all Permitted Acquisitions in any four
consecutive Fiscal Quarter periods, in each case calculated by the Borrower and
consented to by Agent.

 

--------------------------------------------------------------------------------

(1)           For purposes of calculating EBITDA as of any date of measurement
ending on or before one year anniversary of the Closing Date, EBITDA for any
period set forth below included in the twelve month period ending on such date
shall be deemed to equal the amount set forth below for such period:

 

Period:

 

Pre-Closing EBITDA

 

 

 

Fiscal Quarter ending March 31, 2014

 

$3,039,690

Fiscal Quarter ending June 30, 2014

 

$5,128,261

Fiscal Quarter ending September 30, 2014

 

$6,042,932

Fiscal month ending October 31, 2014

 

$2,135,968

Fiscal month ending November 30, 2014

 

$2,192,336

December 1, 2014 through Closing Date

 

EBITDA calculated in a manner consistent with the calculation of EBITDA for
preceding periods.

 

 

A-3

--------------------------------------------------------------------------------


 

II. Definition/Calculation of Cash Flow

 

 

 

Cash Flow (used for calculating Excess Cash Flow and Fixed Charge Coverage
Ratio) is defined as:

 

 

 

A. EBITDA (per definition I above)

 

 

 

Less unfinanced net capital expenditures:

 

 

 

(1)   Gross capital expenditures: the aggregate of all expenditures and other
obligations for the period of measurement which should be capitalized under GAAP

 

 

 

Less, in each case, to the extent included in (1) above:

 

 

 

(a)   Net Proceeds from Dispositions

 

 

 

(b)   Expenditures financed with cash proceeds from Stock issuances

 

 

 

(c)   All insurance proceeds and condemnation awards received on account of any
Event of Loss to the extent any such amounts are actually applied to replace,
repair or reconstruct the damaged Property or Property affected by the
condemnation or taking in connection with such Event of Loss

 

 

 

(d)   That portion of the purchase price of a Target in a Permitted Acquisition
that constitutes a capital expenditure under GAAP

 

 

 

(2)   Total deductions from gross capital expenditures (sum of (a)-(d) above)

 

 

 

(3)   Net capital expenditures (result of (1) minus (2) above)

 

 

 

(4)   Less: Portion of capital expenditures financed under Capital Leases or
other Indebtedness (Indebtedness, for this purpose, does not include drawings
under the Revolving Loan Commitment)

 

 

 

B. Unfinanced capital expenditures (result of (3) minus (4) above)

 

 

 

Cash Flow (result of A minus B above)

 

 

A-4

--------------------------------------------------------------------------------


 

III.          Definition/Calculation of Net Interest Expense

 

 

 

Net Interest Expense (used for calculating Fixed Charge Coverage Ratio and
Excess Cash Flow) is defined as(2):

 

 

 

A.    Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for Holdings and its Subsidiaries on a consolidated basis

 

 

 

B.    Less: Interest income for such period

 

 

 

Net Interest Expense (result of A minus B above)

 

 

--------------------------------------------------------------------------------

(2)           Net Interest Expense (a) for the measurement period ending on
March 31, 2015, shall equal Net Interest Expense during the period from
December 1, 2014 through March 31, 2015 multiplied by 12/4, (b) for the
measurement period ending on June 30, 2015, shall equal Net Interest Expense
during the period from December 1, 2014 through June 30, 2015 multiplied by 12/7
and (c) for the measurement period ending on September 30, 2015, shall equal Net
Interest Expense during the period from December 1, 2014 through September 30,
2015 multiplied by 12/10.

 

A-5

--------------------------------------------------------------------------------

 

ANNEX B

TO COMPLIANCE CERTIFICATE
Financial Covenant and Excess Cash Flow Calculations

 

I.                                        Section 6.1: Leverage Ratio

 

 

 

 

 

Leverage Ratio is defined as follows:

 

 

 

 

 

A. The aggregate principal balance of outstanding Revolving Loans and Swing
Loans as of the date of measurement

 

 

 

 

 

Plus:

 

 

(1)         L/C Reimbursement Obligations as of date of measurement then due and
payable

 

 

 

 

 

(2)         Outstanding principal balance of the Term Loan as of date of
measurement

 

 

 

 

 

(3)         All earnout obligations (including, without limitation, the Danish
Earnout and the Telcare Earnout) to the extent required by GAAP to be reflected
as a liability on the consolidated balance sheet of the Borrower

 

 

 

 

 

(4)         Principal portion of Capital Lease Obligations and Indebtedness
secured by purchase money Liens as of date of measurement

 

 

 

 

 

(5)         Without duplication, all other Funded Indebtedness of Borrower and
its Subsidiaries as of date of measurement

 

 

 

 

 

B. Consolidated Total Indebtedness (sum of A plus sum of (1)-(5) above)

 

 

 

 

 

C. Adjusted EBITDA for the twelve month period ending on the date of measurement
(per I of Annex A)

 

 

 

 

 

Leverage Ratio (result of B divided by C above)

 

 

 

 

 

Permitted maximum Leverage Ratio

 

 

 

 

 

In Compliance

 

Yes/No

 

B-6

--------------------------------------------------------------------------------


 

II.                                   Section 6.2: Fixed Charge Coverage Ratio

 

 

 

 

 

Fixed Charge Coverage Ratio is defined as follows:

 

 

 

 

 

A. Cash Flow (per II of Annex A)

 

 

 

 

 

Less:

 

 

 

 

 

(1) Taxes on or measured by income paid or payable in cash with respect to such
period

 

 

 

 

 

B. Total deductions from Cash Flow ((1) above)

 

 

 

 

 

C. Net Cash Flow (result of A minus B above)

 

 

 

 

 

Fixed charges are defined as:

 

 

 

 

 

D. Net Interest Expense (per III of Annex A)

 

 

 

 

 

Plus:

 

 

 

 

 

(1) Scheduled principal payments of Indebtedness during such period reduced by
prepayments as permitted by the Credit Agreement

 

 

 

 

 

(2) Restricted Payments described in Section 5.11(a) paid in cash during such
period

 

 

 

 

 

(3)  All payments made with respect to the Danish Earnout

 

 

 

 

 

(4)  All payments made with respect to the Telcare Earnout

 

 

 

 

 

E. Total fixed charges (result of D plus (1)-(4) above)

 

 

 

 

 

Fixed Charge Coverage Ratio (result of C divided by E above)

 

 

 

 

 

Required minimum Fixed Charge Coverage Ratio

 

 

 

 

 

In Compliance

 

Yes/No

 

For purposes of calculating Fixed Charge Coverage Ratio as of any date on or
prior to December 31, 2015, fixed charges shall be calculated as follows:

 

a.                                     Scheduled principal payments of the Term
Loan shall be deemed to be $1,250,000 for each such measurement period.

 

b.                                     Scheduled principal payments of all
Indebtedness other than the Term Loan and Prior Indebtedness shall be calculated
using the actual amounts in respect thereof during each such measurement period.

 

B-7

--------------------------------------------------------------------------------


 

c.             Taxes on or measured by income paid or required to be paid in
cash and Restricted Payments made or which should have been made pursuant to
Section 5.11(a) of the Credit Agreement (a) for the measurement period ending on
March 31, 2015, shall equal such Taxes paid in cash or required to be paid in
cash during the period from December 1, 2014 through March 31, 2015 multiplied
by 12/4, for the measurement period ending on June 30, 2015, shall equal such
Taxes paid in cash or required to be paid in cash during the period from
December 1, 2014 through June 30, 2015 multiplied by 12/7 and (c) for the
measurement period ending on September 30, 2015, shall equal such Taxes paid in
cash or required to be paid in cash during the period from December 1, 2014
through September 30, 2015 multiplied by 12/10.

 

d.            Restricted Payments described in Section 5.11(a) of the Credit
Agreement shall be calculated in each case using the actual amounts paid in cash
in respect thereof during each such measurement period.

 

B-8

--------------------------------------------------------------------------------


 

IV.  Excess Cash Flow Calculation [Borrower Note: Include ECF calculation only
for Certificate delivered for end of applicable Fiscal Years.]

 

 

 

 

 

Excess Cash Flow is defined as follows:

 

 

 

 

 

A. Cash Flow (per II of Annex A)

 

 

 

 

 

Less, without duplication, and to the extent actually paid in cash, in each case
to the extent not financed with proceeds of Stock issuances or Indebtedness
(other than Revolving Loans):

 

 

 

 

 

(1) Scheduled principal payments with respect to Indebtedness

 

 

 

 

 

(2) Net Interest Expense (per III of Annex A)

 

 

 

 

 

(3) Taxes on or measured by income

 

 

 

 

 

(4) Restricted payments permitted by Section 5.11(a)

 

 

 

 

 

(5) Increase in working capital (if any) (see Working Capital Calculation below)

 

 

 

 

 

(6) The purchase price paid in cash for all Permitted Acquisitions

 

 

 

 

 

(7) Cash addbacks to net income specified in clauses (5), (6), (7) and (9) in
the calculation of EBITDA to the extent not reimbursed by a third person

 

 

 

 

 

B. Total deductions from Cash Flow (sum of (1)-(7) above)

 

 

 

 

 

C. Decrease in working capital (if any) (see Working Capital Calculation below)

 

 

 

 

 

D. Excess Cash Flow (result of A minus B plus C above)

 

 

 

 

 

E. Required prepayment percentage (see Section 1.8(e) for percentage)

 

[    %]

 

 

 

F. Required gross prepayment amount (result of D multiplied by E above)

 

 

 

 

 

Minus:

 

 

 

 

 

G. Voluntary prepayments of the Term Loan during such period, to the extent such
prepayments are applied in the same manner as mandatory prepayments

 

 

 

 

 

Required prepayment amount (result of F minus G above)

 

 

 

B-9

--------------------------------------------------------------------------------


 

VII.         Working Capital Calculation

 

 

 

 

 

 

 

 

 

Decrease (increase) in working capital, for the purposes of the calculation of
Excess Cash Flow, means the following:

 

 

 

 

Beg. of Period

 

End of Period

 

 

 

 

 

 

 

Current assets:

 

$

 

 

$

 

 

 

 

 

 

 

 

Less (to the extent included in current Assets):

 

 

 

 

 

 

 

 

 

 

 

Cash

 

$

 

 

$

 

 

 

 

 

 

 

 

Cash Equivalents

 

$

 

 

$

 

 

 

 

 

 

 

 

Deferred tax assets

 

$

 

 

$

 

 

 

 

 

 

 

 

Adjusted current assets

 

$

 

 

$

 

 

 

 

 

 

 

 

Current liabilities:

 

$

 

 

$

 

 

 

 

 

 

 

 

Less (to the extent included in current liabilities):

 

 

 

 

 

 

 

 

 

 

 

Revolving Loans

 

$

 

 

$

 

 

 

 

 

 

 

 

Swing Loans

 

$

 

 

$

 

 

 

 

 

 

 

 

Current portion of Indebtedness

 

$

 

 

$

 

 

 

 

 

 

 

 

Deferred tax liabilities

 

$

 

 

$

 

 

 

 

 

 

 

 

Unearned revenue

 

$

 

 

$

 

 

 

 

 

 

 

 

Adjusted current liabilities

 

$

 

 

$

 

 

 

 

 

 

 

 

Working capital (adjusted current assets minus adjusted current liabilities)

 

$

 

 

$

 

 

 

 

 

 

 

 

Decrease (Increase) in working capital (beginning of period minus end of period
working capital)

 

$

 

 

 

 

 

To the extent Borrower or any of its Subsidiaries consummates an acquisition
during such period, beginning of period working capital shall be recalculated on
a pro forma basis to include working capital acquired in such acquisition.

 

B-10

--------------------------------------------------------------------------------
